ADAMS, J.

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                        )     CASE NO.      1:16CR265
               Plaintiff,                               )
                                                        )
       v.                                               )
                                                        )     Judge John R. Adams
ERICK JAMAL HENDRICKS,                                  )
                                                        )     SENTENCING MEMORANDUM
               Defendant.                               )
                                                        )



I. Introduction

       On February 4, 2019, the Court conducted Defendant Erick Jamal Hendricks’ sentencing

hearing. During that hearing, the Court imposed a total sentence of 180 months of incarceration.

This memorandum will serve to supplement the Court’s rulings during the sentencing hearing.

II. Sentencing Process

       Criminal sentencing is often described as a three-step process. A district court must begin

the process by calculating the advisory guideline range suggested by the United States Sentencing

Commission. Rita v. United States, 551 U.S. 338, 351 (2007) (“The sentencing judge… will

normally begin by considering the presentence report and its interpretation of the Guidelines.”).

In so doing, the Court must determine the offense level for the crimes for which the defendant has

been convicted and the defendant’s criminal history. See United States v. Boyd, No. 3:07-CR-3,

2008 WL 4963198, at *14-16 (E.D.Tenn. Nov. 18, 2008).

       Next, the Court must determine whether a variance or departure from the advisory
guideline range would be appropriate. United States v. Collington, 461 F.3d 805, 807 (6th Cir.

2006).

         Finally, a sentencing court must independently evaluate each of the factors in 18
         U.S.C. § 3553(a), which details the considerations that a district court must weigh
         before sentencing a criminal defendant. Although the Guidelines form a starting
         point in the district court’s analysis under 18 U.S.C. § 3553(a), a district court may
         not presume that the sentence suggested by the Guidelines is appropriate for an
         individual criminal defendant. A district court may hear arguments by prosecution
         or defense that the Guidelines sentence should not apply. In this way, a sentencing
         court subjects the defendant’s sentence to the thorough adversarial testing
         contemplated by federal sentencing procedure. Ultimately, however, a court must
         exercise its independent judgment in sentencing a defendant.

United States v. Stern, 590 F.Supp.2d 945, 949 (N.D.Ohio 2008) (citations and quotations

omitted).

III. Analysis

   A) Terrorism Enhancement

         The parties disagreed over only a single enhancement during Hendricks’ sentencing, albeit

a significant one. Hendricks argued that the 12-level enhancement under U.S.S.G. § 3A1.4 should

not apply based upon the facts that supported his conviction. The Government, in contrast,

asserted that the evidence supported the application of the enhancement.

         U.S.S.G. § 3A1.4 provides:

         (a) If the offense is a felony that involved, or was intended to promote, a federal
         crime of terrorism, increase by 12 levels; but if the resulting offense level is less
         than level 32, increase to level 32.

         (b) In each such case, the defendant's criminal history category from Chapter Four
         (Criminal History and Criminal Livelihood) shall be Category VI.

In turn, 18 U.S.C. § 2332b(g)(5) defines a “federal crime of terrorism” as an offense that 1) violates


                                                   2
a set of enumerated statutes and 2) “is calculated to influence or affect the conduct of government

by intimidation or coercion, or to retaliate against government conduct.” The parties agree that

Hendricks’ convictions are included within the enumerated statutes set forth in § 2332b.

However, they disagree over whether the evidence presented in this matter demonstrates that

Hendricks’ conduct was directed toward the government in a manner designed to influence or

affect the conduct of the government.

       The Sixth Circuit has explained that “[i]n order for the sentencing court to apply a terrorism

enhancement, the government must show by a preponderance of the evidence that the two

requirements of § 2332b have been met.” United States v. Wright, 747 F.3d 399, 407 (6th Cir.

2014). Wright further explained the second element of the enhancement as follows:

       This court has not yet addressed in detail the meaning of the phrase “calculated to
       influence or affect the conduct of government.” Other circuits have interpreted it as
       imposing a specific intent requirement. We agree with this interpretation and the
       general principles developed by the courts that have followed it.

       A defendant has the requisite intent if he or she acted with the purpose of
       influencing or affecting government conduct and planned his or her actions with
       this objective in mind. Long-term planning, however, is not required. Nor is it
       necessary that influencing the government be the defendant’s ultimate or sole aim.
       For example, a defendant who provided material assistance to terrorist
       organizations, but claimed that his goal was to assist an oppressed group of
       Muslims, is eligible for the enhancement regardless of his purportedly benign
       motive.

       Furthermore, specific intent may be found even if the record does not contain direct
       evidence of the defendant's particular frame of mind. In Dye, for instance, this
       court upheld the district court’s application of the enhancement based on its
       “natural inference” that the defendant’s offense—firebombing the office of a
       judge's bailiff—illustrated that he had the necessary intent.

Id. at 408-09 (citations and footnotes omitted). However, “the terrorism enhancement has been


                                                 3
held inapplicable to a defendant who aimed to victimize only private persons, even though his

actions might have indirectly affected government operations.” Id. at 409 (citing United States v.

Leahy, 169 F.3d 433, 445–48 (7th Cir.1999)). In this final regard, the Court must be cautious to

differentiate between “motive” and “calculation.” The Second Circuit explained this important

distinction:

       Section 2332b(g)(5)(A) does not require proof of a defendant’s particular motive.
       “Motive” is concerned with the rationale for an actor’s particular conduct.
       “Calculation” is concerned with the object that the actor seeks to achieve through
       planning or contrivance. Calculation may often serve motive, but they are not, in
       fact, identical. Section 2332b(g)(5)(A) does not focus on the defendant but on his
       “offense,” asking whether it was calculated, i.e., planned - for whatever reason or
       motive - to achieve the stated object. Thus, as we noted in Stewart, the section is
       better understood as imposing a requirement that the underlying felony be
       calculated to influence or affect the conduct of government by intimidation or
       coercion, or to retaliate against government conduct. Clearly, a person may intend
       and may commit an offense that is so calculated even if influencing or retaliating
       against government is not his personal motivation. Thus, a person who murders a
       head of state, for instance, sure in the knowledge that his crime will influence or
       affect the conduct of government, satisfies the terms of § 2332b(g)(5)(A) even if
       his particular motivation in committing the murder is to impress a more established
       terrorist with his abilities.

United States v. Awan, 607 F.3d 306, 317 (2d Cir. 2010) (citations and quotations omitted).

       Hendricks argues that the enhancement should not apply because the evidence at trial

reflected that his activities were directed solely at the organizer of the “Draw the Prophet

Muhammed” contest. Hendricks’ argument fails for numerous reasons. First, Hendricks ignores

that when he directed the undercover officer to Garland, Texas, Hendricks inquired numerous

times about the presence of law enforcement. Hendricks’ recognition of the presence of a

significant number of law enforcement personnel allows for the natural inference that the attack

on the event would also be an attack on those government officials. After the attack, Hendricks

                                                4
left no doubt that such an inference was correct when he caused “The New Era” document to be

published online and actively threatened those that would be protecting the event. As Wright

noted, the application of the enhancement is proper when a defendant targets a government facility

or personnel. Wright, 747 F.3d at 409.

       Additionally, Hendricks’ argument against the enhancement solely focuses upon the

Garland, Texas attack. The evidence at trial against Hendricks encompassed much more than the

Garland, Texas event. The Government established through its evidence that Hendricks desired

to recruit and train ISIS followers within the United States. Hendricks desired to obtain land in a

desolate area of the country to allow him to train these followers without Government intervention.

Dr. Lorenzo Vidino opined that ISIS followers would view this activity as an attempt to establish

a “willayah” or province of ISIS. Indeed, one of Hendricks’ co-conspirators, Amanda Amaro,

testified that she believed from her conversations with Hendricks that he intended to establish an

extension of ISIS in the United States. The establishment of such a province in the United States

would beyond dispute be antithetical to the United States government. As such, the Government

provided ample evidence that Hendricks’ actions were “calculated to influence or affect the

conduct of government.”      Accordingly, the terrorism enhancement is properly applied in

calculating Hendricks’ advisory guideline range.

       Following application of the enhancement, Hendricks’ advisory guideline range was 360

months to life.   As the statutory maximum based upon two counts of conviction was 360 months,

Hendricks’ final guideline range became 360 months.

   B) § 3553(a) Factors


                                                5
       Initially, the Court notes that the Government is correct that Sixth Circuit precedent (See

United States v. Mainville, 9 F.App’x. 431, 435 (6th Cir. 2001)) and the sentencing guidelines

(U.S.S.G. § 5G1.2(d)) permit the Court to run Hendricks’ sentences consecutively. As the

statutory maximum on each count is 15 years, the Court would be required to impose the maximum

on both counts and run the sentences consecutively simply to reach the advisory guideline range.

While the Government has amply explained the Court’s ability to run the sentences consecutively,

the Court’s independent review of the § 3553(a) factors does not warrant a sentence of 360 months.

   1. Nature and Circumstances of the Offense and History and Characteristics of the

       Defendant

       The Court’s review of these two factors is, by necessity, overlapping. Under the facts that

were presented to the jury in this case, the Court cannot review the nature of the offense without

also considering Hendricks’ history and characteristics.

       Hendricks was 37 at the time of sentencing with no prior criminal history as an adult. His

sole prior conviction was for theft by receiving in Arkansas when he was 17. During sentencing,

the Court heard from Hendricks’ mother and several of his children/step-children. The family

painted a view of Hendricks as a caring son and father, but none seemed to know about his affinity

for ISIS and its ideology. However, the views espoused by the family members did align with

the Court’s own observation that Hendricks was consistently polite and respectful throughout the

proceedings.

       Following the Court’s oversight of the jury trial in this matter, there can be no dispute that

Hendricks engaged in a conspiracy and attempted to provide material support to ISIS. Online and


                                                 6
subsequent in-person discussions made Hendricks’ goals unmistakable. Hendricks desired to

form an ISIS terror cell within the United States. He attempted to accomplish this act primarily

through social media and other online platforms. He sought out those with similar ideologies and

attempted to band them together. Hendricks made clear that one of his targets would remain

anyone involved with running the Draw the Prophet Muhammad contest.

          Hendricks’ conduct, however, is tempered by several factors. First, Hendricks was never

really in a position to successfully complete his plan. The Government was able to quickly

infiltrate Hendricks’ circle of online confidants and monitor his activity. Second, and perhaps

more importantly, the record does not reveal that Hendricks ever had the wherewithal to complete

any of his plans. In other words, Hendricks talked a good game in his online interactions, but

there appears to be very little substance behind his talk. While Hendricks explored the purchase

of land, nothing reveals that he ever had the means to make any purchase. While Hendricks

discussed some form of clandestine training of this terror cell, there is nothing to indicate that he

had any of the knowledge or skill required to lead such training. While espousing the ISIS

ideology and engaging in the conduct that he did led to Hendricks’ properly being convicted, the

record does not reflect that Hendricks was an imminent threat to life and property within the United

States.

   2. Sentences Available and the Need for the Sentence Imposed

          There is no question that Hendricks engaged in a serious criminal offense.           ISIS.

Terrorism.      Those terms alone would likely be enough for an ordinary citizen to insist that

Hendricks spend the rest of his life in prison. However, when issuing its sentence, the Court must


                                                 7
be mindful of specific deterrence, general deterrence, and the sentences available. With a 15-year

sentence, Hendricks will be nearly 50 when he exits prison. With limitations on his ability to

obtain terrorism-related propaganda and access to social media while he is on lifetime supervised

release, the Court believes that specific deterrence will be achieved.

       With respect to general deterrence, a significant sentence is required to deter anyone that

wishes to aid a terror organization. However, in evaluating how significant the sentence must be,

the Court returns to the underlying facts of Hendricks’ convictions. Those facts almost entirely

overlap. Hendricks’ convictions for conspiracy and attempt do not involve separate and discrete

acts – nor are they legally required to do so. However, the decision to charge Hendricks with both

counts altered his possible maximum sentence – raising it from 15 years to 30 years. While the

Government is correct that a conspiracy charge inherently involves the addition of others to the

crime and therefore increases the risk of harm to the public, the facts presented here do not warrant

a leap from 15 years to 30 years based upon the conspiracy.

       As detailed above, Hendricks may have held genuine aspirations of becoming some type

of ISIS leader in the United States. Those aspirations led him to contact others. However, he

also had very little in the way of concrete plans to put together this group. He did not have a place

to house them. He did not have weapons to provide them. He did not have monetary resources

to utilize. Instead, he had what the Government presented during its case – much talk. Make no

mistake, Hendricks’ ability to convince others to join him in his quest to form a terror cell warrants

significant prison time. It does not, however, warrant a sentence that would ensure Hendricks is

a senior citizen when he exits prison.


                                                  8
       Based upon all of the above and for the reasons stated on the record, the Court finds that a

prison sentence of 180 months is sufficient but not greater than necessary.

IV. Conclusion

       For the reasons stated herein and on the record during Hendricks’ sentencing hearing, the

Court imposed a total sentence of 180 months incarceration. All other terms and conditions of

Hendricks’ sentence were stated on the record and will not be reiterated herein.

       IT IS SO ORDERED.



 March 19, 2019                                          /s/John R. Adams
Date                                                 JOHN R. ADAMS
                                                     UNITED STATES DISTRICT JUDGE




                                                9
